DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/23/2019, 07/21/2020 and 04/30/202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-8 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
	A method of diagnosing a lithium-ion battery, the method comprising at least: 

	calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative; and 
	diagnosing the lithium-ion battery by using the charge capacity at the 10extremum point,
	the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite,
	the index value being measurable from outside the lithium-ion battery,
	the index value being reflective of a volume of the silicon oxide and a volume 15of the graphite.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility 
For example, a step of “calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative” is treated by the Examiner as belonging to mathematical relationship and a step of “diagnosing the lithium-ion battery by using the charge capacity at the 10extremum point” is treated by the Examiner as belonging to mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claim 5.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method of diagnosing a lithium-ion battery…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “acquiring a first information…”, “the lithium-ion battery including…”, “the index value being measurable…” and “the index value being reflective…” are also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 5, the additional elements are: a diagnostic apparatus for a lithium-ion battery, a storage device (store first information) and computing device (calculate an extremum point and diagnose the lithium-ion battery). The above additional elements/steps (hardware or software – devices) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A diagnostic apparatus for a lithium-ion battery…” is not qualified for a meaningful limitation because it is only generally linking the use of the judicial exception to a particular technology environment or field of use. The storage device and computing device recited are not qualified as particular machines; a generic computer equipment that is well understood, conventional and is significantly insufficient. The additional elements/steps “the storage device being…”, “the computing device being…”, “acquire the first…”, “calculate an extremum point…”, “diagnose the lithium-ion…”, “the lithium-ion battery including…”, “the index value being measurable…” and “the index value being reflective…” are also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-4 and 6-8 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 and 5 respectively (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1 and 5.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki, US20160181833A1 in view of Fukuda, US20180038917A1

	Regarding claim 1, Araki discloses A method of diagnosing a lithium-ion battery, the method comprising at least: 
acquiring a first information, the first information containing a charge capacity of the lithium-ion battery in association with an index value (Araki, Fig. 6, Para [0051], in step S101, the charge/discharge control device 100 acquires battery information regarding a charge/discharge state of the battery 10, by the battery information acquisition unit 12. Para [0040], when SiO (silicon oxide) is used as a negative electrode active material and a material obtained by mixing SiO with graphite is used for a negative electrode of the battery 10, the Q-dV/dQ curve illustrated in FIG. 2 can be obtained);
the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry),
the index value being measurable from outside the lithium-ion battery (Para [0069], explains the measurement of the dimensions of the electrode 2),
the index value being reflective of a volume of the silicon oxide and a volume 15of the graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as .
However, Araki explicitly does not disclose calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative; and 
diagnosing the lithium-ion battery by using the charge capacity at the 10extremum point.
Fukuda teaches calculating an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative (Fig. 4-8, para [0046] explains a charged/discharged capacity Qc between the stage change points appearing as extremal values on the second curved line is calculated (Step 3). The extremal value is a collective term for a local minimal value and a local maximal value, and the stage change points appear as local minimal values during the discharging and appear as local maximal values during the charging. In fig. 6 the discharged capacity from the fully charged state is observed, so that the stage changes points P1, P2 appear as local minimal values. FIG. 5 shows the charged/discharged capacity Qc between the stage change points P1, P2 and the charged/discharged capacity Qs between the stage change points Ps1, Ps2. Para [0059], The Capacity Qp32, Qp42 of the end point of the peak (the point at which the curved line starts to be in contact with the base line BL) each is a capacity at which the stage ); and 
diagnosing the lithium-ion battery by using the charge capacity at the 10extremum point (Fig. 8, Para [0063], In this manner, by comparison between the charged/discharged capacity Qw3 and the charged/discharged capacity Qws3 or by comparison between the charged/discharged capacity Qw4 and the charged/discharged capacity Qws4, enlargement of the reaction distribution can be easily detected. In the present embodiment, the charged/discharged capacities that are compared for determination are calculated on the basis of a base (as extremum points) width of the peak).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards second derivative and diagnosing lithium-ion battery) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing second derivative calculation (minimum point) as explained by Fukuda.

	Regarding claim 2, Araki in view of Fukuda discloses the method of diagnosing a lithium-ion battery according to claim 1, Araki also discloses wherein
 the index value is at least one selected from the group consisting of a surface pressure of the lithium-ion battery, a thickness of the lithium-ion battery, and a volume 5of the lithium-ion battery (Para [0069], explains for the negative electrode 2, a resultant obtained .

Regarding claim 3, Araki in view of Fukuda discloses the method of diagnosing a lithium-ion battery according to claim 1, Araki in view of Fukuda also discloses wherein when the charge capacity at the extremum point is equal to or lower than a reference value, the diagnosing suggests a need for changing an operating voltage range 5of the lithium-ion battery
Araki discloses the diagnosing suggests a need for changing an operating voltage range 5of the lithium-ion battery (para [0053] when it is determined that the battery is in the degradation state, a determination result thereof is transmitted from the degradation state determination unit 13 to the voltage range change unit 14, the warning for the change of the voltage range is output, and the process proceeds to step S104)
Fukuda discloses when the charge capacity at the extremum point is equal to or lower than a reference value (Para [0047] Further, a retention rate of the active substance is calculated on the basis of a ratio Qc/Qs of the charged/discharged capacity Qc relative to the charged/discharged capacity Qs between stage change points in a predetermined reference state (Step 4). For example, when the charged/discharged capacity Qc is 411 mAh and the charged/discharged capacity Qs is 514 mAh, the retention rate R of the active substance can be .
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards determining charge capacity based on reference value) into Araki (directed to changing operating voltage range) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing a charge/discharge capacity with a reference state (value) as explained by Fukuda.

	Regarding claim 4, Araki in view of Fukuda discloses the method of diagnosing a lithium-ion battery according to claim 1, Araki in view of Fukuda also discloses the method further comprising: 
	acquiring a second information regarding a usage history of the lithium-ion battery;
	modifying the charge capacity at the extremum point by using the second information.
	Araki discloses acquiring a second information regarding a usage history of the lithium-ion battery (Para [0056] In step S105, the charge/discharge control device 100 changes the charge upper limit voltage and the discharge lower limit voltage for the battery 10, by the ; and 
	Fukuda discloses modifying the charge capacity at the extremum point by using the second information (Fig 5 and 6, para [0051] explains the graph of FIG. 6 shows a second curved line L2′ obtained by correcting the second curved line L2 (as usage history). This allows that the charged/discharged capacity Qc′ of the corrected second curved line L2′ will be 514 mAh which is the same as the charged/discharged capacity Qs. Para [0052] as shown in FIG. 6, the second curved line L2′ does not coincide with the curved line Ls2, and a charged/discharged capacity difference Qd is seen between the stage change point (as extremum point) P1′ (or P2′) thereof and the corresponding stage change (as extremum point) point Ps1 (or Ps2)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed changing charge capacity using second information) into Araki (directed acquiring second information/usage history) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by changing the charge/discharge capacity from the previous charge/discharge information as explained by Fukuda.

	Regarding claim 5, Araki discloses A diagnostic apparatus for a lithium-ion battery, the diagnostic apparatus comprising at least: 
	a storage device (Fig. 1 battery information acquisition unit 12); and 
	a computing device (Fig. 1 degradation state determination unit 13), 
the storage device being configured to store a first information, the first information containing a charge capacity of the lithium-ion battery in association with an index value,
	5the storage device being configured to store a first information, the first information containing a charge capacity of the lithium-ion battery in association with an index value (Araki, [0026] the battery information acquisition unit 12 acquires information, such as an inter-terminal voltage (closed circuit voltage) of the battery 10 during the charge/discharge, a current flowing to the battery 10, and a charge/discharge time of the battery 10, as battery information regarding a charge/discharge state of the battery 10),
the lithium-ion battery including a negative electrode, the negative electrode containing at least silicon oxide and graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry),
the index value being measurable from outside the lithium-ion battery (Para [0069], explains the measurement of the dimensions of the electrode 2),
the index value being reflective of a volume of the silicon oxide and a volume 15of the graphite (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry. After the negative electrode mixture slurry is coated on a copper foil having a thickness of 10 μm and is dried in the atmosphere, a resultant is molded with a size of 45 mm×70 mm by a roll press and is cut in a shape including a current collection foil exposure portion. In this way, the negative electrode 2 is manufactured).
	However, Araki explicitly does not disclose the computing device being configured to:
acquire the first information from the storage device;  
	10calculate an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative; and 
	diagnose the lithium-ion battery by using the charge capacity at the 15extremum point.
	Fukuda teaches calculate an extremum point of a second derivative of a function, the function being obtained by using the first information, the function representing the index value as a function of the charge capacity, the extremum point being a minimum point of the second derivative (Fig. 4-8, para [0046] explains a charged/discharged capacity Qc between the stage change points appearing as extremal values on the second curved line is calculated (Step 3). The extremal value is a collective term for a local minimal value and a local maximal value, and the stage change points appear as local minimal values during the discharging and appear as local maximal values during the charging. In fig. 6 the discharged capacity from the fully charged state is observed, so that the stage changes points P1, P2 appear as local minimal values. FIG. 5 shows the charged/discharged capacity Qc between the stage change points P1, P2 and the charged/discharged capacity Qs between the stage change points Ps1, Ps2. Para [0059], The Capacity Qp32, Qp42 of the end point of the peak (the point at which the curved line starts to be in contact with the base line BL) each is a capacity at which the stage change of all of the active substances in the electrode is completed. The base line BL is determined by a straight line connecting the inflection points (as minimum points) before and after each peak. A charged/discharged capacity Qw3 is calculated on the basis of a base width extending from the start point of the peak to the end point of the peak); and 
	diagnose the lithium-ion battery by using the charge capacity at the 15extremum point (Fig. 8, Para [0063], In this manner, by comparison between the charged/discharged capacity Qw3 and the charged/discharged capacity Qws3 or by comparison between the charged/discharged capacity Qw4 and the charged/discharged capacity Qws4, enlargement of the reaction distribution can be easily detected. In the present embodiment, the charged/discharged capacities that are compared for determination are calculated on the basis of a base (as extremum points) width of the peak).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards second derivative and diagnosing lithium-ion battery) into Araki (directed to use of charge capacity and volume of negative electrode materials) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing second derivative calculation (minimum point) as explained by Fukuda.

	Regarding claim 6, Araki in view of Fukuda discloses The diagnostic apparatus for a lithium-ion battery according to claim 5, Araki also discloses wherein the index value is at least one selected from the group consisting of a surface pressure of the lithium-ion battery, a thickness of the lithium-ion battery, and a volume 5of the lithium-ion battery (Para [0069], explains for the negative electrode 2, a resultant obtained by mixing water as a solvent such that graphite, SiO, carboxymethyl cellulose (CMC) functioning as a binder, and styrene butadiene rubber (SBR) become a ratio of weight of 93:5:1:1 is used as negative electrode mixture slurry. After the negative electrode mixture slurry is coated on a copper foil having a thickness of 10 μm and is dried in the atmosphere, a resultant is molded with a size of 45 mm×70 mm by a roll press .

	Regarding claim 7, Araki in view of Fukuda discloses the diagnostic apparatus for a lithium-ion battery according to claim 5, Araki in view of Fukuda also discloses wherein the computing device is configured to provide a diagnosis that suggests a need for changing an operating voltage range of the lithium-ion battery when the charge 5capacity at the extremum point is equal to or lower than a reference value.
	Araki discloses the computing device is configured to provide a diagnosis that suggests a need for changing an operating voltage range of the lithium-ion battery (Para [0053] when it is determined that the battery is in the degradation state, a determination result thereof is transmitted from the degradation state determination unit 13 to the voltage range change unit 14, the warning for the change of the voltage range is output, and the process proceeds to step S104)
Fukuda discloses when the charge 5capacity at the extremum point is equal to or lower than a reference value (Para [0047] Further, a retention rate of the active substance is calculated on the basis of a ratio Qc/Qs of the charged/discharged capacity Qc relative to the charged/discharged capacity Qs between stage change points in a predetermined reference state (Step 4). For example, when the charged/discharged capacity Qc is 411 mAh and the charged/discharged capacity Qs is 514 mAh, the retention rate R of the active substance can be calculated to be 0.8 (≈411/514) on the basis of the ratio Qc/Qs thereof. This means that, in the secondary battery 2 that has been subjected to repetition of the charging and discharging step for 500 cycles, about 80% of the active substance contributing to the charging and discharging is .
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed towards determining charge capacity based on reference value) into Araki (directed to changing operating voltage range) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by implementing a charge/discharge capacity with a reference state (value) as explained by Fukuda.

	Regarding claim 8, Araki in view of Fukuda discloses the diagnostic apparatus for a lithium-ion battery according to claim 5, Araki in view of Fukuda also discloses wherein 
	the storage device is configured to further store a second information regarding a usage history of the lithium-ion battery, and  
	5the computing device is configured to: 
	further acquire the second information from the storage device; and
	modify the charge capacity at the extremum point by using the second information.
	Araki discloses the storage device is configured to further store a second information regarding a usage history of the lithium-ion battery (Para [0056] In step S105, the charge/discharge control device 100 changes the charge upper limit voltage and the discharge lower limit voltage for the battery 10, by the voltage range change unit 14, on the basis of the result of the recalculation of the SOC (second information/usage history) of step S104), and
	Fukuda discloses the computing device is configured to: 
	further acquire the second information from the storage device; and
	modify the charge capacity at the extremum point by using the second information (Fig 5 and 6, para [0051] explains the graph of FIG. 6 shows a second curved line L2′ obtained by correcting the second curved line L2 (as usage history). This allows that the charged/discharged capacity Qc′ of the corrected second curved line L2′ will be 514 mAh which is the same as the charged/discharged capacity Qs. Para [0052] as shown in FIG. 6, the second curved line L2′ does not coincide with the curved line Ls2, and a charged/discharged capacity difference Qd is seen between the stage change point (as extremum point) P1′ (or P2′) thereof and the corresponding stage change (as extremum point) point Ps1 (or Ps2)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Fukuda (directed changing charge capacity using second information) into Araki (directed acquiring second information/usage history) for the purpose of improving the diagnostic activity of lithium-ion battery that includes negative electrode containing Silicon Oxide and graphite by changing the charge/discharge capacity from the previous charge/discharge information as explained by Fukuda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863